Citation Nr: 1523669	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  09-34 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause of death.  

2.  Entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971, and December 1990 to May 1991.  He was awarded the Combat Infantryman Badge.  He passed away in July 2006.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision decision by Department of Veterans Affairs (VA) Regional Office (RO) Houston, Texas. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of her late husband's death.  The Veteran's death certificate indicates that the immediate cause of his death was end stage liver disease, due to alcoholic cirrhosis as a consequence of alcohol abuse.  Significant conditions contributing to his death, but not resulting in the underlying causes, included congestive heart failure.  The appellant asserts that the Veteran's alcohol abuse was caused by his PTSD.  She also asserts that his PTSD was the cause of his heart disease; given the Veteran's Vietnam service, there is also the separate question of whether his congestive heart failure included ischemic heart disease.  

A discharge summary from June 1997 notes that the Veteran received PTSD treatment from the Vet Center in McAllen, Texas.  These records have not been associated with his claims file.  The July 2007 VA medical opinion pointed out that  1994 records from a VA Waco admission did not refer to alcohol abuse and its relation to his PTSD.  However, there was no mention of records from March 11, 1994, and April 20, 1994, reflecting alcohol dependence and manifestations of PTSD.  In addition, following the Veteran's hearing, the appellant provided records from the Mission Regional Medical Center for the period immediately prior to his death.  While these records discuss to some degree the Veteran's congestive heart failure (CHF), it is not clear whether this was a manifestation of ischemic heart or some other cardiac disease.  As further development is necessary regarding the claim of service connection for the cause of the veteran's death, the matter of entitlement 38 U.S.C.A. § 1318 benefits will not be adjudicated as it is inextricably intertwined with the other Dependency and Indemnity Compensation benefit.   

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorizations, request any outstanding mental health and cardiology records, to specifically include records from VA and the McAllen, Texas, Vet Center.  

2.  After the above has been completed, forward the record to the appropriate VA medical examiners for review.  The examiner must review the paper claims folder, as well as all pertinent electronic records in Virtual VA.

A)  An opinion should be obtained from the VA psychiatrist who provided the July 2007 opinion in this case.  If he is unavailable, an opinion can be obtained from another VA psychiatrist or psychologist.  The examiner should indicate whether it is at least as likely as not (probability of 50 percent or more) that the Veteran had alcoholism that was caused by his service-connected PTSD.

B) If not, a medical opinion should be obtained from a VA cardiologist.  The examiner should provide an opinion as to the following:

i) Whether it is at least as likely as not that the Veteran had ischemic heart disease?  If so, was the CHF caused by ischemic heart disease, or did ischemic heart disease otherwise contribute significantly or materially to the Veteran's cause of death?

ii) If not, the examiner should indicate whether it is at least as likely as not that congestive heart failure was caused or aggravated by his service-connected PTSD.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

A clear rationale for the opinion must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Both medical evidence and lay evidence should be considered, to include the appellant's testimony before the Board.  If any opinion cannot be provided without resorting to speculation, the examiner should so state and explain why such an opinion would be speculative.  

3.  Upon completion of the above-requested development and any other development deemed appropriate, readjudicate the issues of entitlement to Dependency and Indemnity Compensation benefits under service connection for the cause of the Veteran's death and 38 U.S.C.A. § 1318.  If any benefit sought on appeal remains denied, furnish the appellant and her representative with a supplemental statement of the case and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

